 



Exhibit 10.13

 

[***] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 



MTTR, LLC

[***]

Attn: [***]

Email: [***]

 

March 4, 2019

 

Outlook Therapeutics, Inc.

7 Clarke Drive

Cranbury, NJ 08512

Attn: Mr. Lawrence A. Kenyon

Email: [***]





Re: Strategic Partnership Agreement between MTTR, LLC and Outlook Therapeutics,
Inc.

 

Dear Larry:

 

As we have discussed, this letter acknowledges that the Strategic Partnership
Agreement entered into by MTTR, LLC (“MTTR”) and Oncobiologics, Inc.
(“Oncobiologics”) dated February 15, 2018 and amended by the letter amendment
dated March 2, 2018 (the “Agreement”) shall continue in full force and effect as
between MTTR and Outlook as a result of Oncobiologic’s change in name to Outlook
Therapeutics, Inc. (“Outlook”) without any effect other than that the terms
“Oncobiologics, Inc.” and “Oncobiologics” in the Agreement shall instead refer
to “Outlook Therapeutics, Inc.” and “Outlook”, respectively.

 

Additionally, this letter confirms Outlook’s approval of the replacement of
[***] under the Agreement with Mr. Jeff Evanson, as required under Section
2.2(d) of the Agreement. As a result of such replacement and pursuant to Section
2.2(e) of the Agreement, any and all references in the Agreement to [***] or
[***] shall be deemed to refer to Mr. Jeff Evanson, an individual and citizen of
the U.S. residing as of the date of this letter, in the state of Texas. If the
foregoing is agreeable to you, please sign this letter and return the
countersigned letter to us at your convenience.

 

 

Regards,

MTTR, LLC

 

By:   /s/ [***]     [***]   Title: Founder  

 

  Acknowledged and Agreed:   OUTLOOK TERAPEUTICS, INC.       By:   /s/ Mr.
Lawrence A. Kenyo     Mr. Lawrence A. Kenyon   Title: President and Chief
Executive Officer   Date: March 5, 2019

 



 

 